DETAILED ACTION
This office action is in response to the communication received on 01/22/2021 concerning application no. 15/762,460 filed on 03/22/2018.
Claims 1, 6-8, and 10-12 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/22/2021, with respect to the teaching of Ashfaq reference have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 5, recites “the delivered electric signal”. This claim element should be amended to “the transmitted electric signal”. This amendment will ensure that consistent claim .
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 7-9, recites “a received signal that is an electrical output…received at least one of a reflected wave and a transmitted wave of the ultrasound wave of the target”. This claim element is indefinite. It is unclear if each transducer must receive one of both the reflected and transmitted wave to have a “received signal” or must receive at least one of either the reflected wave or the transmitted wave to have a “received signal”.
For purposes of examination, the Office is considering “a received signal” to have both a reflected wave and a transmitted wave.
Lines 13, recite “a received signal of the transmitted wave”. This claim element is indefinite as it is unclear if this received signal is the same as the received signal with the 
For purposes of examination, the Office is considering the received signal of the transmitted wave to be the same as the one established in lines 7-9.
Line 26, recites “a received signal”. This claim element is indefinite as it is unclear if this received signal is the same as the received signal with the reflected wave and transmitted wave in lines 7-9 or is a separate and distinct received signal.
For purposes of examination, the Office is considering the received signal that is output to be the same as the one established in lines 7-9.
Lines 31-32, recites the limitation "the shape of the boundary". There is insufficient antecedent basis for this limitation in the claim.
Line 32, recites “the boundary”. This claim element is indefinite as it is unclear if the boundary that is referred to is the boundary detected in the transmitted wave image or the boundary in the reflected wave image.
For purposes of examination, the Office is considering the boundary to be the boundary detected in the transmitted wave image.
Line 40, recites “an actual received signal”. This claim element is indefinite. Lines 7-9 establish received signals that hold the transmitted wave data that is acquired by actual ultrasound imaging. The “actual received signal” in line 40, appears to be a computationally generated signal based on a template. This lack would clarity would be indefinite to one with ordinary skill in the art as the “actual received signal” in line 40 appears to be a simulated received signal while the “received signal” in lines 7-9 appears to be the one that is actually received from a target rather than a template. 
For purposes of examination, the Office is considering “an actual received signal” to be a simulated received signal.
Lines 40-41, recite “generating the transmitted wave image”. This claim element is indefinite as it is unclear if this generation is referring to the same transmitted wave image generation in lines 10-12 or is referring to the generation of a different transmitted wave image.
For purposes of examination, the Office is considering the generated transmitted wave image to be the same as the one in lines 10-12.
The term "approximately" in line 41 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the spreading width to be exactly equal to the range of the transducer.
Lines 38-41, it is unclear what Applicant means as "wherein the processor…range of the transducer". Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
The term "approximately" in line 46 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the spreading width to be exactly equal to the range of the transducer.
Lines 47-48, recites the limitation “the transmitted wave of the artificial phantom”. There is insufficient antecedent basis for this limitation in the claim.
Lines 42-48, it is unclear what Applicant means as "wherein the processor…range of the transducer". Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Line 49-50, recites “back projection…wave image”. This claim element is indefinite as it is unclear if this back projection is the same as the back projection in line 26 or is a separate and distinct back projection.
For purposes of examination, the Office is considering the back projection to be separate from the one in line 26 and is rather a simulated back projection on the generated phantom information from lines 33-48.
Lines 33-48 appears to be claiming a simulated procedure that is very similar to the actual ultrasound transmission and image processing in lines 1-32 as it is using similar claim language. Due to lack of consistent use of claim languages, grammatical issues, and punctuation issues, it would be difficult to one with ordinary skill in the art to ascertain the scope of the claimed invention. Applicant is encouraged to clarify the scope of the claimed invention and clearly associate claim elements to the simulated/phantom related sections and their relation to the actual transmission claimed in the earlier part of the claim.
Claim 1, in its entirety, is indefinite due to the inconsistent use of the “received signal” claim element throughout the claim. One with ordinary skill in the art would be unable to ascertain the scope of the invention and the relationship of the “received signal” the other claim elements present in the claim. Applicant is encouraged to establish clear and consistent use of the claim elements.

The term "approximately" in claim 5 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the spreading width is set exactly equal to range of the transducer.

Claim 6 is indefinite for the following reasons:
Lines 4, recite “an ultrasound wave”. This claim element is indefinite as it is unclear if this ultrasound wave is the same as the one established in claim 1, lines 35-36, or is a separate and distinct ultrasound wave.
For purposes of examination, the Office is considering the ultrasound wave to be the same as the one established in claim 1.
Line 8, recites “the boundary in the post-adjustment reflected wave image”. There is insufficient antecedent basis for this limitation in the claim.
Line 9, “the detected boundary”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this detected boundary is referring to the boundary in the transmitted image in claim 1, the reflected image in claim 1, the boundary in the post-adjustment reflected wave image in lines 8-9 of claim 6, the boundary corresponding to the boundary in the post-adjustment reflected wave image in lines 8-9 of claim 6 (Examiner notes that boundary is interpreted to be separate from the boundary in the post-adjustment reflected wave image), or is a separate and distinct boundary.
For purposes of examination, the Office is considering the boundary to be referring to the boundary in the post-adjustment reflected wave image in lines 8-9 of claim 6.
Claim 6, in its entirety, is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 7 is indefinite for the following reasons:
Line 3, recite “an ultrasound wave”. This claim element is indefinite as it is unclear if this wave is separate and distinct from the ultrasound waves established in claims 1 and 6 or is the same as one of the previously recited ultrasound waves.
For purposes of examination, the Office is considering the ultrasound wave to be the same as the one established in claim 1.
Line 4, recite “a target”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “target” is the same as the “target” established in claim 1 or is a separate and distinct feature.  
For purposes of examination, the Office is considering the target to be the same as the target in claim 1.

Claim 8 is indefinite for the following reasons:
Lines 12-13, recite “a transmitted wave which has penetrated a region…the actual received signal”. This claim element is indefinite as it is unclear if this is the same transmitted waves established in lines 10-11, the transmitted wave established in claims 1 or 6, or is a separate and distinct transmitted wave. 
For purposes of examination, the Office is considering the transmitted wave to be the same as the one established in claim 1.
Line 13, recites “the actual received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “actual received signal” is the same as the “actual received signal” established in claim 1 or is a separate and distinct feature. If the claim element is a separate and distinct feature, given its context to artificial second phantom, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Office is considering the actual received signal to be separate from the one established in claim 1.
Lines 14-15, recite the limitation "the received signal extracted from the actual received signal". There is insufficient antecedent basis for this limitation in the claim.
The term "approximately" in line 16 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the spreading width is set exactly equal to range of the transducer.
Lines 15-16, recite “the received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the received signal” is the same as the “received signal” established in line 9 of claim 8, the “received signal extracted from actual received signal” in line 13, a “receives signal” recited in claims 1 or 6, or is a separate and distinct feature. 
For purposes of examination, the Office is considering the received signal to be referring to the “received signal extracted from the actual received signal” in line 13.
Line 14-15, recites “the actual received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “actual received signal” is the same as the “actual received signal” established in line 13 or is a separate and distinct feature. Furthermore, it could be referring to the “actual received signal” in claim 1.
For purposes of examination, the Office is considering the actual received signal to be same as the one established in line 13 of the claim.
Line 16, “the transmitted wave of the artificial second phantom”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “transmitted wave of the artificial second phantom” is the same as the transmitted wave established in line 9 or is a separate and distinct feature. 

Line 17, recites “a received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the received signal is the same as any of the pre-established received signals, present in the claims 1, 6, and 8, or is a separate and distinct feature.
For purposes of examination, the Office is considering the received signal to be the same as the one established in line 9 of claim 8.
Line 17, recites “a transmitted wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the transmitted wave is the same as any of the pre-established transmitted wave, present in the claims 1, 6, and 8, or is a separate and distinct feature.
For purposes of examination, the Office is considering the transmitted wave to be the same as the one established in line 10 of claim 8.
Lines 17-18, recites “a region within the target corresponding to the artificial second phantom from the received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a region within the target corresponding to the artificial second phantom from the received signal” is the same as the “a region within the target corresponding to the artificial second phantom from the actual received signal” established in line 12-13 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the two regions to be different.
Lines 17-18, recites “the artificial second phantom from the received signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the artificial second phantom from the received signal” is the same as the “the artificial second phantom from the actual received signal” established in line 12-13 or is a separate and distinct feature. If the claim element is a separate and distinct feature, given its 
For purposes of examination, the Office is considering the two second phantoms to be separate from one another
Claim 8, in its entirety, is indefinite due to the inconsistent use of the “received signal” and the “actual received signal” claim element throughout the claim. One with ordinary skill in the art would be unable to ascertain the scope of the invention and the relationship of the two elements to each other and to the other claim elements present in the claim. Applicant is encouraged to establish clear and consistent use of the claim elements.
Claim 8, in its entirety, is indefinite. It would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 13-15, recites “an actual received signal”. This claim element is indefinite. Lines 6-8 of claim 1 establish received signals that hold the transmitted wave data that is acquired by actual ultrasound imaging. The “actual received signal” in lines 13-15, appears to be a computationally generated signal based on a template (The second template). This lack would clarity would be indefinite to one with ordinary skill in the art as the “actual received signal” in lines 13-15 appears to be a simulated received signal while the “received signal” in lines 6-8 of claim 1 appears to be the one that is actually received from a target rather than a template. 
For purposes of examination, the Office is considering “an actual received signal” to be a simulated received signal.

Claim 12 is indefinite for the following reasons:
Lines 6-8, recites “a received signal that is an electrical output…received a reflected wave and a transmitted wave of the ultrasound wave of the target”. This claim element is indefinite. It is unclear if each transducer must receive one of both the reflected and transmitted wave to have a “received signal” or must receive at least one of either the reflected wave or the transmitted wave to have a “received signal”.
For purposes of examination, the Office is considering “a received signal” to have both a reflected wave and a transmitted wave.
Lines 131 recite “a received signal of the transmitted wave”. This claim element is indefinite as it is unclear if this received signal is the same as the received signal with the reflected wave and transmitted wave in lines 6-8 or is a separate and distinct received signal.
For purposes of examination, the Office is considering the received signal of the transmitted wave to be the same as the one established in lines 6-8.
Line 26, recites “a received signal”. This claim element is indefinite as it is unclear if this received signal is the same as the received signal with the reflected wave and transmitted wave in lines 6-8 or is a separate and distinct received signal.
For purposes of examination, the Office is considering the received signal that is output to be the same as the one established in lines 6-8.
Line 30, recites the limitation "the shape of the boundary". There is insufficient antecedent basis for this limitation in the claim.
Line 30, recites “the boundary”. This claim element is indefinite as it is unclear if the boundary that is referred to is the boundary detected in the transmitted wave image or the boundary in the reflected wave image.
For purposes of examination, the Office is considering the boundary to be the boundary detected in the transmitted wave image.
Lines 37-38, recites “an actual received signal”. This claim element is indefinite. Lines 6-8 establish received signals that hold the transmitted wave data that is acquired by actual ultrasound imaging. The “actual received signal” in lines 37-38, appears to be a computationally generated signal based on a template. This lack would clarity would be indefinite to one with ordinary skill in the art as the “actual received signal” in lines 37-38 appears to be a simulated received signal while the “received signal” in lines 6-8 appears to be the one that is actually received from a target rather than a template. 
For purposes of examination, the Office is considering “an actual received signal” to be a simulated received signal.
Lines 38, recite “generating the transmitted wave image”. This claim element is indefinite as it is unclear if this generation is referring to the same transmitted wave image generation in lines 9-10 or is referring to the generation of a different transmitted wave image.
For purposes of examination, the Office is considering the generated transmitted wave image to be the same as the one in lines 9-10.
The term "approximately" in line 38 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the spreading width to be exactly equal to the range of the transducer.
Lines 36-39, it is unclear what Applicant means as "adjusting the received…range of the transducer". Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
The term "approximately" in line 43 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide 
For purposes of examination, the Office is considering the spreading width to be exactly equal to the range of the transducer.
Line 45, recites the limitation “the transmitted wave of the artificial phantom”. There is insufficient antecedent basis for this limitation in the claim.
Lines 40-45, it is unclear what Applicant means as "wherein the processor…range of the transducer". Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Line 46-47, recites “back projection…wave image”. This claim element is indefinite as it is unclear if this back projection is the same as the back projection in line 26 or is a separate and distinct back projection.
For purposes of examination, the Office is considering the back projection to be separate from the one in line 26 and is rather a simulated back projection on the generated phantom information from lines 31-47.
Lines 31-47 appears to be claiming a simulated procedure that is very similar to the actual ultrasound transmission and image processing in lines 1-30 as it is using similar claim language. Due to lack of consistent use of claim languages, grammatical issues, and punctuation issues, it would be difficult to one with ordinary skill in the art to ascertain the scope of the claimed invention. Applicant is encouraged to clarify the scope of the claimed invention and clearly associate claim elements to the simulated/phantom related sections and their relation to the actual transmission claimed in the earlier part of the claim.
Claim 1, in its entirety, is indefinite due to the inconsistent use of the “received signal” claim element throughout the claim. One with ordinary skill in the art would be unable to ascertain the scope of the invention and the relationship of the “received signal” the other 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./             Examiner, Art Unit 3793                                                                                                                                                                                           



/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793